
	

115 S2812 IS: Air Ambulance Consumer Protection Act
U.S. Senate
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2812
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2018
			Mrs. McCaskill introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To improve consumer protections for customers of air ambulance operators, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Air Ambulance Consumer Protection Act.
		2.Advisory committee for transparency in air ambulance industry
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall establish an advisory committee to make recommendations for a rulemaking—
 (1)to require air ambulance operators to clearly disclose charges for air transportation services separately from charges for non-air transportation services within any invoice or bill; and
 (2)to provide other consumer protections for customers of air ambulance operators. (b)Composition of the advisory committeeThe advisory committee shall be composed of the following members:
 (1)The Secretary of Transportation. (2)One representative, to be appointed by the Secretary, of each of the following:
 (A)Each relevant Federal agency, as determined by the Secretary. (B)State insurance regulators.
 (C)Health insurance providers. (D)Consumer groups.
 (3)Three representatives, to be appointed by the Secretary, to represent the various segments of the air ambulance industry.
 (c)RecommendationsThe advisory committee shall make recommendations with respect to each of the following: (1)Cost-allocation methodologies needed to ensure that charges for air transportation services are separated from charges for non-air transportation services.
 (2)Cost- or price-allocation methodologies to prevent commingling of charges for air transportation services and charges for non-air transportation services in bills and invoices.
 (3)Formats for bills and invoices to ensure that customers and State insurance regulators can clearly distinguish between charges for air transportation services and charges for non-air transportation services.
 (4)Data or industry references related to aircraft operating costs to be used in determining the proper allocation of charges for air transportation services and charges for non-air transportation services.
 (5)Guidance materials to instruct States, political subdivisions of States, and political authorities of 2 or more States on referring to the Secretary allegations of unfair or deceptive practices or unfair methods of competition by air ambulance operators.
 (6)Protections for customers of air ambulance operators, after consideration of the circumstances in which the services of air ambulance operators are used.
 (7)Protections of proprietary cost data from inappropriate public disclosure. (8)Such other matters as the Secretary determines necessary or appropriate.
 (d)ReportNot later than 180 days after the date of the first meeting of the advisory committee, the advisory committee shall submit to the Secretary, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate a report containing the recommendations made under subsection (c).
 (e)RulemakingNot later than 180 days after the date of receipt of the report under subsection (d), the Secretary shall consider the recommendations of the advisory committee and issue a final rule—
 (1)to require air ambulance operators to clearly disclose charges for air transportation services separately from charges for non-air transportation services within any invoice or bill; and
 (2)to provide other consumer protections for customers of air ambulance operators. (f)DefinitionsIn this section, the following definitions apply:
 (1)Air ambulance operatorThe term air ambulance operator means an air carrier operating pursuant to part 135 of title 14, Code of Federal Regulations, that provides medical, ambulance, or related services.
 (2)Non-air transportation servicesThe term non-air transportation services means those services provided by air ambulance operators but not other air carriers operating pursuant to part 135 of title 14, Code of Federal Regulations.
 (g)TerminationThe advisory committee shall terminate on the date of submission of the report under subsection (d).
 (h)Nature of air ambulance servicesThe non-air transportation services of air ambulance operators and prices thereof are neither services nor prices of an air carrier for purposes of section 41713 of title 49, United States Code.
			3.Air ambulance complaints
 (a)Consumer complaintsSection 42302 of title 49, United States Code, is amended— (1)in subsection (a) by inserting (including transportation by air ambulance) after air transportation;
 (2)in subsection (b)— (A)in the matter preceding paragraph (1)—
 (i)by inserting , and an air ambulance operator, after passenger seats; and (ii)by inserting or operator after Internet Web site of the carrier; and
 (B)in paragraph (2) by inserting or operator after mailing address of the air carrier; and (3)by striking subsection (c) and inserting the following:
					
						(c)Notice to passengers on boarding or billing documentation
 (1)Air carriers and foreign air carriersAn air carrier or foreign air carrier providing scheduled air transportation using any aircraft that as originally designed has a passenger capacity of 30 or more passenger seats shall include the hotline telephone number established under subsection (a) on—
 (A)prominently displayed signs of the carrier at the airport ticket counters in the United States where the air carrier operates; and
 (B)any electronic confirmation of the purchase of a passenger ticket for air transportation issued by the air carrier.
 (2)Air ambulance operatorsAn air ambulance operator shall include the hotline telephone number established under subsection (a) on any invoice, bill, or other communication provided to a passenger or customer of the operator..
 (b)Unfair and deceptive practices and unfair methods of competitionSection 41712(a) of title 49, United States Code, is amended— (1)by inserting air ambulance customer, after foreign air carrier, the first place it appears; and
 (2)by adding at the end the following: In this subsection, the term air carrier includes an air ambulance operator and the term air transportation includes any transportation provided by an air ambulance..  